Bxttoiieson, Justice.
1. “No election shall be defeated for non-compliance with the requirements of the law, if held at the proper time and place by persons qualified to hold it, unless it is shown that, by such non-compliance, the result is different from what it would have been had there been proper compliance.” Code, § 34-3101; Jossey v. Speer, 107 Ga. 828 (3) (33 S. E. 718); State v. Blue Ridge, 113 Ga. 646 (3) (38 S. E. 977); Chamlee v. Davis, 115 Ga. 266 (5) (41 S. E. 691); Coleman v. Board of Education, 131 Ga. 643 (9) (63 S. E. 41); Brumby v. Marietta, 132 Ga. 408 (64 S. E. 321); Brown v. Atlanta, 152 Ga. 283 (4) (109 S. E. 666); Stewart v. Cartwright, 156 Ga. 192 (2) (118 S. E. 859).
2. Where there was an election for three city commissioners, for which offices there were six candidates, and the three candidates receiving the highest number of votes were declared elected, the fact that there were various irregularities in the election, and the ballots were not numbered, and a number of votes were east by persons disqualified to vote, which illegal votes, if deducted from the count for the successful candidates, would have changed the result, will not void the election; the investigation under the issue made upon a quo warranto by a citizen and taxpayer not disclosing for which of the candidates the illegal votes were cast. Nothing herein ruled is in conflict with Howell v. Pate, 119 Ga. 537 (2) (46 S. E. 667), and Briscoe v. Between Consolidated School District, 171 Ga. 820 (2) (156 S. E. 654). In such a case it was not error for the court to direct a verdict for the respondent.

Judgment affirmed.


All the Justices concur.